Citation Nr: 1317203	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial increased rating for service-connected left shoulder impingement, evaluated as 10 percent disabling prior to April 20, 2010, and 20 percent since April 20, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

During the current appeal, and specifically in July 2012, the Veteran testified at a videoconference hearing conducted before the Board.  A transcript of the testimony has been associated with the Veteran's claims file.  

In August 2007, the RO awarded service connection for the left shoulder disability, and evaluated it as noncompensably disabling from July 22, 2007.  The Veteran disagreed with this decision and claimed that she was entitled to a higher disability rating for her left shoulder.  In September 2010, the RO increased the disability evaluation for the service-connected left shoulder impingement to 20 percent, effective from April 20, 2010.  Then, in the May 2012 rating decision, the RO determined that a clear and unmistakable error (CUE) had occurred in the August 2007 rating decision, and assigned a 10 percent disability rating for the left shoulder disability for the period from July 22, 2007, and a 20 percent disability rating for the period from April 20, 2010.  The Board observes that when seeking a higher disability rating, the Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was also developed on the matter of entitlement to a higher rating for service-connected rhinosinusitis.  In the September 2012 decision, the Board granted an initial rating of 30 percent for the rhinosinusitis, and remanded the claim for a higher rating for the left shoulder impingement for additional evidentiary development.  Specifically, the Board instructed the agency of original jurisdiction (AOJ) to retrieve the Veteran's outstanding VA treatment records, and to schedule the Veteran for another VA examination to determine the current nature and severity of her disorder.  The Veteran's VA treatment records have since been obtained and associated with the claims file.  In October 2012, the Appeals Management Center (AMC) initiated a request to schedule the Veteran for a VA orthopedic examination.  The Veteran, however, failed to report to the examination and did not provide an explanation for her failure to report.  The AMC subsequently readjudicated the claim in the March 2013 Supplemental Statement of the case (SSOC).  

As set forth below, in letters dated in May 2013, the Veteran, through her representative, requested a withdrawal of her appeal with respect to the remaining issue listed above on the cover page of this decision.  Thus, this issue has been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 2003 to July 2007.

2.  On May 10, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, through her authorized representative, has expressed her desire to withdraw from appellate review her claim for a higher rating for left shoulder impingement, evaluated as 10 percent disabling prior to April 20, 2010, and 20 percent disabling since April 20, 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


